United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                              Nos. 01-3874/02-1377
                                  ___________

John P. Hoehne, Karl F. Hoehne,       *
and Hoehne Brothers, a Minnesota      *
General Partnership,                  *
                                      *
           Plaintiffs-Appellees,      *
                                      * Appeals from the United
      v.                              * States District Court for the
                                      * District of Minnesota.
Steven N. Kerns,                      *
                                      * [UNPUBLISHED]
           Defendant-Appellant,       *
                                 ___________

                             Submitted: October 7, 2002

                                  Filed: October 10, 2002
                                   ___________

Before MURPHY, GIBSON, and MELLOY, Circuit Judges.
                                  ______________

PER CURIAM.

      John and Karl Hoehne and their family farm partnership brought this action
against Steven Kerns for fraud and other state law claims, seeking damages and a
constructive trust on assets acquired by Kerns with funds he procured from plaintiffs
for business ventures involving elk management. Plaintiffs moved for a preliminary
injunction to prohibit Kerns from transferring any of his real property before the
merits could be decided, and the district court1 granted the requested relief and issued
an order enjoining Kerns from transferring certain property. The plaintiffs later asked
the court to modify the preliminary injunction to prevent dispersal of uncashed
negotiable instruments which Kerns had acquired with their funds. The court issued
an order modifying the injunction and requiring Kerns to deposit the instruments into
a court controlled escrow account. Kerns appeals from both orders.

      Having carefully reviewed the record, we conclude that the district court did
not abuse its discretion in granting the requested preliminary relief. The court applied
the correct standard of law and weighed the appropriate factors in deciding the
motions. It was not necessary for it to hold an evidentiary hearing, and it did not
abuse its discretion by granting the preliminary injunction motion on the basis of
affidavits. See Movie Systems, Inc. v. MAD Minneapolis Audio Distributors, 717
F.2d 427, 432 (8th Cir. 1983). The district court made sufficient findings of fact and
conclusions of law to discern the basis for its order and to identify the acts required
or prohibited. See Falcon Equip. Corp. v. Courtesy Lincoln Mercury, 536 F.2d 806,
808 (8th Cir. 1976). Finally, the evidence in the record supports the injunctive relief
granted. Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James M. Rosenbaum, Chief United States District Judge for
the District of Minnesota.

                                           2